Exhibit 10.9
GRPAHIC [dovercorporation.gif]

 
Cash Performance Award


DATE:      «Date»
TO:           «First_Name» «Last_Name»
  «Company»


Here are the details for your Cash Performance Award:
 

Your business unit - «Bus_unit» The base year - «Base_year» The performance
period is the three-year period - «Perform_period» Your target cash performance
award payment at the 100% level - $«Target_awd_pymnt»

 
The actual cash performance award amount to be paid to you, if any, will be
derived from the Cash Performance Payout Table included in this award agreement.


Your cash performance award is subject to all the terms and provisions of the
Plan, which terms and provisions are expressly incorporated into and made a part
of the award as if set forth in full herein.  A copy of the Plan can be found on
www.dovercorporation.com/investorinformation.asp in the SEC Filings, Proxy
Filing on 3/24/2009 Appendix A.


In addition, your award is subject to the following:


1.  
Within two and one-half months following the end of the performance period, your
Dover business unit will pay you a cash performance payment if your business
unit has reached certain levels of internal total shareholder return (“iTSR”),
as set forth in the Cash Performance Payout Table, and the other conditions of
your award are satisfied.



2.  
A summary of the definition of internal total shareholder return, or iTSR, for
your business unit is set forth in the Definition of iTSR.

 
3.  
The aggregate maximum cash payout for each business unit (determined after
applying the individual payment limitation noted in the next sentence, if
applicable) in respect of all cash performance awards for a specific performance
period shall not exceed the product of (i) 1.75%, times (ii) the sum of the
business unit’s change in entity value plus free cash flow (as such terms are
defined in the Definition of iTSR) for that performance period.  In no event
will the cash performance payout to any one individual exceed $5 million for the
performance period.

 
4.  
By accepting this award, you hereby consent to the collection, use and transfer
of any personally identifiable information about you relating to your
participation in the Plan to Dover and its affiliates for the purpose of
administering this cash performance award.  Your personal information may be
transferred to the United States, a jurisdiction that may not have an equivalent
level of data protection as the laws in your home country.  Dover and its
affiliates will take reasonable steps to ensure the security of your personal
information and to avoid unauthorized or accidental access, erasure or other
use.  Your personal information will only be held as long as necessary to
administer the Plan or this cash performance award.  You may, at any time,
request access to your personal information held about you in connection with
this cash performance award and make any necessary amendments to your personal
information or withdraw your consent.  Withdrawing your consent may affect Dover
and its affiliates’ ability to administer the cash performance award.

 
5.  
Your award is not transferrable by you other than by will or the laws of descent
and distribution.

 
6.  
Dover and your employer reserve the right to amend, modify, or terminate the
Plan at any time in their discretion without notice.




 
 

--------------------------------------------------------------------------------

 

 
DATE:      «Date»
TO:           «First_Name» «Last_Name»
  «Company»




Cash Performance Payout Table





 iTSR for Performance Period  Payout (% of target)
<6%
0%
6%
25%
9%
100%
17%
300%
>50%
750%







The payout formula will be applied on a sliding scale between 0% and 750% based
on the Business Unit’s iTSR for the performance period.




--------------------------------------------------------------------------------------------------------------------------------------------------------




Definition of iTSR


iTSR = (change in entity value + free cash flow) / (starting entity value).


Change in entity value is nine times the change in EBITDA values, comparing the
full base year to the full final year of the performance period.


Free cash flow is the cash flow generated by your business unit, including your
business unit’s operating profit plus depreciation, amortization and proceeds
from dispositions, less taxes and investments made for future growth (capital
spending, working capital and acquisitions) and adjusted for other non-recurring
items.


Starting entity value is the higher of nine times EBITDA for the full base year
or 0.9 times revenue for the full base year.


EBITDA is pre-tax income adjusted for non-operating and non-recurring items plus
depreciation and amortization.


 
 

        I hereby acknowledge and agree that I have reviewed the Plan and this
agreement and agree to the terms and conditions set forth herein and therein. By
signing and returning one copy of this award agreement, I hereby consent to the
collection, use and transfer of my personally identifiable information to Dover
and its affiliates for the purpose of administering the cash performance award.
I further consent to the transfer of my personal information to the United
States, a jurisdiction that may not have an equivalent level of data protection
as the laws in my home country.             This award agreement shall only
become effective upon receipt by Dover of your signed copy of this agreement    
        __________________________________ ___________________________________  
  Employee President             __________________________________       Date  
      Revised February, 2012          

 
 



 
 

--------------------------------------------------------------------------------

 

Cash Performance Award
Rules for Transfers/Promotions




1 (a)Unless paragraph 1(b) below applies to you, the following rules will apply
to you if you are transferred from one Dover business unit to another Dover
business unit.  These rules apply to all cash performance payments you may be
entitled to under this and any other cash performance award under the Plan you
may have, as if part of your original award.
 
    (i) If a cash performance payment is due in the first calendar year after
the calendar year of your transfer, your cash performance payment will be based
on the performance of your old business unit.
 
    (ii) If a cash performance payment is due in the second calendar year after
the calendar year of your transfer, your cash performance payment will be based
on the performance of either your old business unit or your new business unit,
whichever you choose.  However, if you choose to have any second-year cash
performance payment based on the performance of your new business unit, then
your third-year cash performance payment, if any, must also be based on the
performance of your new business unit.
 
    (iii) If a cash performance payment is due in the third calendar year after
the calendar year of your transfer, your cash performance payment will be based
on the performance of either your old business unit or your new business unit,
whichever your choose.  However, if you choose to have a second-year cash
performance payment based on the performance of your new business unit, your
third-year cash performance payment must also be based on the performance of
your new business unit.
 
    (iv) Any cash performance payment under an award made at one business unit
that becomes payable after you transfer to another business unit will still be
based on that award’s original dollar amount.


   (b) If you are or become the chief executive officer (CEO) or chief operating
officer (COO) of Dover, or if you report directly to Dover’s CEO or COO, or if
you otherwise are or are expected to be a “covered employee” under Section
162(m) of the Internal Revenue Code during any relevant period, the following
rules, instead of those set forth in paragraph 1(a) above, will apply to you if
you are transferred from one Dover business unit to another Dover business
unit.  These rules apply to all cash performance payments you may be entitled to
under this and any cash performance award under the Plan you may have.
 
    (i) If a cash performance payment is due in the first calendar year after
the calendar year of your transfer, your cash performance payment will be based
on the performance of your old business unit.
 
    (ii) If a cash performance payment is due in the second calendar year after
the calendar year of your transfer, your cash performance payment will be based
on the performance of either your old business unit or your new business unit,
whichever results in the higher payment to you.
 
    (iii) If a cash performance payment is due in the third calendar year after
the calendar year of your transfer, your cash performance payment will be based
on the performance of your new business unit.
 
    (iv) Any cash performance payment under an award made at one business unit
that becomes payable after you transfer to another business unit will still be
based on that award’s original dollar amount.


